Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered October 8, 2003. The order and judgment granted the motion of defendants Strong Memorial Hospital, Kevin Mullins, M.D. and Sandra Schnyder, M.D. for summary judgment dismissing the complaint and cross claims against them in a personal injury ac - tion.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
In this action seeking to recover for injuries sustained by the infant plaintiff allegedly resulting from defendants’ medical malpractice, Supreme Court properly granted the motion of defendants Kevin Mullins, M.D., Sandra Schneider, M.D. (incorrectly sued as Sandra Schnyder, M.D.) and Strong Memorial Hospital for summary judgment dismissing the complaint and any cross claims against them. Schneider established that her instructions to ambulance personnel transporting the infant plaintiff to Strong Memorial Hospital were consistent with all applicable standards of medical care (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 323-327 [1986]), and the affidavit of plaintiffs’ expert failed to raise a triable issue of fact in that regard (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In addition, assuming, arguendo, the existence of a physician-patient relationship between Mullins and the infant plaintiff (see generally Bienz v Central Suffolk Hosp., 163 AD2d 269, 270 [1990]), we conclude as a matter of law that Mullins, as a physician to whose care the infant plaintiff was being transferred, did not owe her any of the duties claimed by plaintiffs’ expert to be owed, and thus cannot be held liable for the alleged breach of such duties (see Sawh v Schoen, 215 AD2d 291, 292-294 [1995]; Lipton v Kaye, 214 AD2d 319, 322-323 [1995]). Present—Pine, J.P, Hurlbutt, Scudder, Martoche and Lawton, JJ.